DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11-13, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haitsma et al. (U.S. patent 7,921,296 will be further referred to as Hait).
Regarding claim 1: Hait discloses an operating method of an electronic apparatus, the method comprising:
segmenting a multimedia signal detected through an input into a plurality of frames (abstract, fig. 1, col. 2 lines 12-28, fig. 1, col. 4 line 5 line 54, a multimedia signa, i.e. audio is first segmented into frames then into bands, i.e. bands are read as blocks, and the hash words are determined in order to determine the signature/fingerprint of the signal.);

representing each of the blocks as a hash word based on a time feature and a frequency feature for each of the blocks (abstract, col. 2 lines 12-28, fig. 1, col. 4 line 5 line 54, the hash words are determined); and
generating a fingerprint of the signal based on the hash words representing the blocks (abstract, col. 2 lines 12-28, fig. 1, col. 4 line 5 line 54, the signature is determined).
Regarding claim 2: The method of claim 1, wherein the time feature represents an energy distribution over time with respect to each of the blocks, and the frequency feature represents an energy distribution over frequency with respect to each of the blocks (Fig. 2, col. 4 lines 30-50, and col. 10 lines 11-25).
Regarding claim 3: The method of claim 2, wherein the blocks are defined by a time axis and a frequency axis that intersects (col. 10 lines 11-25).
Regarding claim 11: See claim 1.
Regarding claim 12: See claim 2.
Regarding claim 13: See claim 3.
Regarding claim 20: See claim 1.

Allowable Subject Matter
3.		Claims 4-10 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
4.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
February 12, 2022